Citation Nr: 0026875	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In a July 2000 rating decision, the RO granted an increased 
evaluation of 30 percent for the veteran's anxiety disorder 
but the veteran has continued his appeal for a higher 
evaluation.

REMAND

As a preliminary matter, the Board notes that the veteran's 
claims are well within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  As a result, VA has a duty to assist the 
veteran in the development of the facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a).

The record reflects that the veteran's most recent VA 
examinations pertaining to the disabilities at issue were 
performed in June 1998.  It appears from the VA Form 9 
submitted by the veteran in July 2000 that he is alleging 
that the disabilities have increased in severity since the 
most recent VA examinations.  

The Board also notes that additional records pertinent to the 
veteran's claims may be available.  In this regard the Board 
notes that although the veteran is apparently followed on a 
regular basis at the Westside VA Medical Center and a June 
1997 statement from a physician at that facility specifically 
indicates that the veteran is being treated for 
rhinosinusitis, no recent VA treatment records from that 
facility have been associated with the claims folder.  
Moreover, there is some indication that additional records 
pertinent to the veteran's claims are in the possession of 
the Social Security Administration (SSA).

Finally, the Board notes that the report of the most recent 
VA psychiatric examination of the veteran reflects that the 
veteran performed poorly on testing of memory, abstract 
thinking, concentration, and understanding of similarities 
and differences.  The examiner stated that the veteran was 
competent for VA purposes but noted that the veteran was 
aware that he was unable to manage his own funds.  The 
examiner rendered a diagnosis of anxiety disorder and 
assigned a global assessment of functioning (GAF) score of 50 
to 55.  The assigned GAF score does not appear to be 
consistent with the severe impairment noted during the course 
of the examination.  Moreover, there is no indication in the 
examination report that the examiner had reviewed the 
veteran's claims folder. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claims for increased evaluations for 
allergic rhinitis and anxiety disorder.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all treatment records identified by the 
veteran, which have not been previously 
obtained.  In any event the RO must 
obtain a copy of all outstanding records 
pertinent to the veteran's claims from 
the Westside VA Medical Center. 

2.  The RO should also request the 
veteran to indicate whether he has 
applied for disability benefits from the 
SSA and if so, whether SSA has rendered a 
decision in response to his application.  
If so he should also be requested to 
indicate approximately when the decision 
was rendered.  Then, if indicated, the RO 
should obtain a copy of the SSA's 
decision and of the records upon which 
the decision was based.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the extent of impairment 
from the veteran's allergic rhinitis.  
All indicated studies should be 
performed, and the examiner should report 
complaints and clinical findings in 
detail.  The examiner should be provided 
a copy of the current and former criteria 
for evaluating allergic rhinitis and 
requested to specifically address those 
criteria in the examination report.  If 
the veteran is found to have sinusitis, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the sinusitis is etiologically 
related to the rhinitis, to include 
whether it was chronically worsened by 
the sinusitis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims files, 
including a copy of this REMAND, must be 
available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.  
The examination report must be typed.

4.  The RO should also arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's anxiety 
disorder.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations of the veteran's 
anxiety disorder should be reported in 
detail.  The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's anxiety 
neurosis.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's anxiety disorder from those 
of any other diagnosed disorder.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's anxiety disorder, including 
whether it renders him unemployable.  The 
examiner should also assign a GAF score 
consistent with DSM IV and explain what 
the assigned code represents.  The claims 
files, including a copy of this REMAND, 
must be available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.  
The examination report must be typed.. 

5.  Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
examinations and opinions, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action. 

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  It 
should also consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



